COURT OF APPEALS
                        SECOND DISTRICT OF TEXAS
                             FORT WORTH

                             NOS. 02-11-00422-CR
                                  02-11-00423-CR
                                  02-11-00424-CR
                                  02-11-00425-CR


DRALON WALKER                                                    APPELLANT

                                      V.

THE STATE OF TEXAS                                                     STATE


                                   ----------

          FROM THE 213TH DISTRICT COURT OF TARRANT COUNTY

                                   ----------

                       MEMORANDUM OPINION1
                                   ----------

      On August 12, 2011, as part of a plea bargain agreement, Appellant

Dralon Walker pleaded guilty to a series of aggravated robberies with a deadly

weapon committed in October and November 2010, and the trial court sentenced

him to twenty years’ confinement in each case, to run concurrently. Also on


      1
      See Tex. R. App. P. 47.4.
August 12, 2011, the trial court certified that these are plea bargain cases and

that Appellant has no right to appeal. On September 14, 2011, Appellant filed

pro se notices of appeal. On September 27, 2011, we notified Appellant and his

counsel that the trial court’s certifications, which indicate that Appellant has no

right to appeal, had been filed in this court and that this appeal could be

dismissed unless Appellant or any party desiring to continue the appeal filed a

response showing grounds for continuing the appeal on or before October 7,

2011. See Tex. R. App. P. 25.2(d), 44.3. Appellant filed a timely response, but it

does not show any grounds for continuing the appeal.

      Rule 25.2(a)(2) limits the right of appeal in a plea-bargain case to matters

that were raised by written motion filed and ruled on before trial or to cases in

which the appellant obtained the trial court’s permission to appeal. Tex. R. App.

P. 25.2(a)(2). The trial court’s certification denied permission to appeal, and

Appellant does not assert that he seeks to appeal matters that were raised by

written motion filed and ruled on before trial.     Accordingly, we dismiss this

appeal. See Tex. R. App. P. 25.2(d), 43.2(f).


                                                   PER CURIAM

PANEL: GABRIEL, J.; LIVINGSTON, C.J.; and DAUPHINOT, J.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: November 10, 2011




                                        2